Title: Thomas Jefferson to Peter S. Du Ponceau, 26 January 1817
From: Jefferson, Thomas
To: Du Ponceau, Peter Stephen


          
            Dear Sir
            Monticello Jan. 26. 17.
          
          I promised you in my letter of Jan. 22. 16. to make enquiry on the subject of the MS. journal of the boundary between Virginia and North Carolina, run in 1728. of which you have a defective transcript. I have since been able to obtain the original for perusal, and now have it in my possession. I call it original, because it is that which has been preserved in the Westover family, having probably been copied fair by the Amanuensis of Dr Byrd from his rough draught. that it was written by him is proved as well by the family tradition, as by passages in the work where the author speaks of other Commissioners calling on him at Westover, of his return to his family at Westover Etc. in one place the writer identifies himself with the person whom he calls Steddy, and from other passages it is sufficiently evident that
          
            
              Meanwell
               is  
              Fitzwilliams
            
            
              Firebrand
              
              Dandridge
            
            
              Astrolabe
              
              Irving
            
            
              Orion
              
              Mayo
            
            
              Dr Humdrum.
              non constat.
            
          
          the work shews too that Steddy, Meanwell and Firebrand were all members of the king’s Council. the N. Carolina commissioners, John Lovich, Christopher Gale, Edward Moseley, and Wm Little, are designated in the Journal by ‘judge Jumble, Shoebrush, Plausible, and Puzzle cause,’ and the two surveyors by ‘Plausible and Bo-otes.’ but nothing in the journal enables us to ascribe to each his respective fictitious appellation. the MS. is of 162. pages small 8vo is entitled ‘the secret history of the line,’ begins with the words ‘the Governor and Council of Virginia in 1727. recieved’ Etc. and ends it’s narration with the words ‘for which blessings may we all be sincerely thankful,’ and then subjoins a list of the Commissioners and Surveyors under feigned names, the Virginia attendants by their real names, and a statement of expences and distances. this MS. wants pages 155. & 156. the 154th page ending with the words ‘our Landlord who,’ and the 157th beginning with the words ‘fortify’d ourselves with a meat breakfast.’ you say that your copy wants the first 24. pages, and about a dozen more pages in the middle of the work. let us concur then in making both compleat. send me from your’s a copy of the two pages this wants, as before described, and designate to me those you want, by quoting the final & initial words of the text, between which your chasms are, and I will supply them from the original. I shall thus be able to restore to the Westover family their original made perfect, and your copy compleated will give double security against the loss of the work by accident. I salute you with great esteem & respect.
          
            Th: Jefferson
          
        